             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

                           5:17-CR-342-1H


UNITED STATES OF AMERICA         )
                                 )
         versus                  )
                                 )
DAMIN MARSHALL                   )


               DEFENDANT’S SENTENCING MEMORANDUM


    Undersigned counsel has spent considerable time with

the defendant, and has reviewed the evidence in the case an

had others review the evidence. Several matters have

appeared which inform the sentencing of Mr. Marshall.

    First, the Defendant and his wife had a very brief

acquaintance prior to marrying each other. It is clear from

their interviews after this encounter that their union was

ill-advised and, apparently, doomed from the start by

different career paths, failure of commitment among and

between the couple, and Mr. Marshall’s increasingly serious

alcohol use and abuse in the last weeks before the encounter

which resulted in his arrest.

    Defendant in his interview with NCIS was frank in his

description of his and his then-wife’s physical relationship

                                     1



       Case 5:17-cr-00342-H Document 54 Filed 10/02/18 Page 1 of 4
and etc.; however, whether due to his alcohol intake in the

hours before their final encounter, or whether it, combined

with a less-than complete and comprehensive understanding

and knowledge of the limits of their physical relationship,

the encounter devolved into a non-consensual one which

resulted in a felonious sexual assault.

    His interview with NCIS illustrated a serious lack of

insight regarding his relationship with his wife, and the

enormity of his actions.       Given the relatively short time

between the assault and the interview with NCIS, what

happened is illustrated in stark relief.

    There is no question that Damin Marshall is a decent

man and person, absent exposure to alcohol. Undersigned

counsel’s recommendation to the Court regarding sentencing

is that the Court recommend that he be placed in the most

intensive alcohol treatment and counseling program available

in the Bureau of Prisons.

    Counsel also requests that the Court recommend Mr.

Marshall’s inclusion in any available anger management

counseling available in addition to the mandatory sex

offender education/rehabilitation regimen.




                                    2



       Case 5:17-cr-00342-H Document 54 Filed 10/02/18 Page 2 of 4
    With respect to the sentence, undersigned counsel

recommends that the court impose a sentence at the lower end

of the calculated guideline range, that being 210 months.

    Lastly, should the court, from the record proper,

determine that there is a reasonable basis for a variance

sentence below the recommended guideline range established

in the presentence report, counsel implores the court to

consider imposing a lower variance sentence.

    Respectfully submitted, this the 2 nd day of October,

2018.

                            MANNING LAW FIRM PLLC

                            /s/ Thomas C. Manning

                            Thomas C. Manning, NCSB 7887
                            1312 Annapolis Drive, Ste. 201
                            Raleigh, North Carolina 27608
                            (919) 834-3499; fax: (919) 834-3864
                            thomasmanning@manninglaw.com
                            CJA Panel Counsel for
                            Defendant Damin Marshall




                                     3



        Case 5:17-cr-00342-H Document 54 Filed 10/02/18 Page 3 of 4
                      CERTIFICATE OF SERVICE

    Undersigned certifies that he has electronically filed
the foregoing DEFENDANT’S SENTENCING MEMORANDUM, and has
thereby served AUSA Melissa Kessler EDNC, and has emailed a
copy of same to United States Probation Officer Richard
Whitaker.
    This, the 2nd day of October, 2018.




                                 /s/ Thomas C. Manning

                                 Thomas C. Manning




                                    4



       Case 5:17-cr-00342-H Document 54 Filed 10/02/18 Page 4 of 4
